        Case 2:21-cv-00702-CLM Document 3 Filed 05/24/21 Page 1 of 1                    FILED
                                                                               2021 May-24 PM 12:05
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

AMERICA’S FRONTLINE                   )
DOCTORS, etc., et al.,                )
        Plaintiffs,                   )
                                      )
v.                                    )            2:21-cv-00702-CLM
                                      )
XAVIER BECERRA,                       )
Secretary of the U.S. Department      )
of Health and Human Services,         )
et al.,                               )
            Defendants.               )


                                     ORDER

      The Plaintiff Doctors and others have moved for a temporary restraining order

(doc. 1). The court has reviewed the Doctors’ motion and finds no specific facts in

the motion or attached affidavits that “clearly show that immediate and irreparable

injury, loss, or damage will result to the [Doctors] before [the Government

Defendants] can be heard in opposition.” See Fed. R. Civ. P. 65(b)(1)(A). So the

court DENIES the Doctors’ motion for temporary restraining order (doc. 1).

      DONE and ORDERED this May 24, 2021.



                                   _________________________________
                                   COREY L. MAZE
                                   UNITED STATES DISTRICT JUDGE
